Citation Nr: 0500899	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1940, to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA), Honolulu, Hawaii, 
Regional Office (RO).  In the decision, the RO granted 
service connection for bilateral hearing loss, and assigned a 
10 percent initial rating.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The average pure tone hearing loss on authorized 
audiological evaluation in July 2003 was 35 decibels in the 
right ear and 101 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 84 
percent in the right ear and 16 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85 Diagnostic Code 
6100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
February 2003, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The February 2003 letter addressed 
the issue of service connection for hearing loss.  It was not 
until after that claim was granted and the disorder was rated 
at 10 percent did the veteran submit a notice of disagreement 
with the rating assigned.  Another VCAA letter addressing the 
rating criteria is not required.  If, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003  The SOC and SSOC included summaries of the evidence 
which had been obtained and considered.  The SOC and SSOC 
also included the requirements which must be met to establish 
entitlement to a higher rating.  The basic elements for 
establishing entitlement to a higher rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The SOC also 
included the new regulations which pertain to the VA's duties 
under the VCAA.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a personal hearing.  The claims file contains 
his private medical treatment records and he has been 
afforded an audiology examination by the VA.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

The veteran contends that the RO made a mistake by assigning 
only a 10 percent rating for his hearing loss.  He reports 
that his hearing loss is severe.  During a hearing held in 
October 2003, the veteran testified that he could not hear 
any tones or music in the left ear.  He also said that if he 
closed his right ear, he could not hear anything such as a 
voice in this left ear.  He said that he always had to turn 
his right ear toward what he was trying to hear.  He noted 
that his left ear drum is perforated.  The veteran's wife 
provided corroborating testimony.  She said that under some 
circumstances, such as when it is raining, the veteran cannot 
hear a thing even if she shouts.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected bilateral hearing 
loss; therefore, his claim is governed by Fenderson and the 
VA must consider the applicability of staged ratings.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  ``Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 

On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
35
35
35
LEFT

90
105
105+
105+

The average pure tone hearing loss was 35 decibels in the 
right ear and 101 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 84 
percent in the right ear and 16 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the July 2003 VA examination 
correspond to category II, and the scores for the left ear 
correspond to category XI.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
10 percent  rating.  Evaluation as an exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86 gives the same result.  
Accordingly, the Board concludes that the schedular criteria 
for a compensable disability rating for bilateral hearing 
loss are not met based on the July 2003 examination.

A VA ear disease examination was conducted in February 2004.  
The diagnoses were bilateral tinnitus suspected with hearing 
loss bilaterally and chronic infection of the left ear canal 
with a ruptured TM; and history of significant acoustic 
trauma while in the service, both due to a heavy weaponry, 
mortar and the building collapse causing a punctured eardrum.  
That examination report, however, was performed primarily for 
rating the veteran's tinnitus and perforated eardrum, and 
does not contain audiology findings useful for rating the 
hearing loss.  The evidence which has been presented also 
includes both VA and private medical treatment records.  A 
letter dated in July 2002 from John Yarush, Ph.D., an 
audiologist shows that the veteran was tested for his hearing 
reception level.  The results showed a severe sensorineural 
hearing loss on his right ear and profound loss in the left 
ear.  However, the treatment records do not reflect a 
significantly more severe degree of impairment than shown in 
the VA examination, and do not contain the speech recognition 
scores required for rating hearing loss under the VA rating 
schedule.   

The Board has considered the testimony by the veteran and his 
wife and finds such testimony to be credible.  The testimony 
is consistent with the hearing loss examination which shows 
hearing loss in the right ear and profound hearing loss in 
the left ear.  However, such results, as explained above, do 
not meet the criteria for a higher rating.  The Board also 
notes that the perforated ear drum is rated separately as 10 
percent disabling, and the veteran's tinnitus also has been 
rated separately as 10 percent disabling.  Therefore, the 
impairment from those disorders cannot be considered when 
treating the hearing loss.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is not employed.  However, the record reflects 
that this is not due to an inability to work attributable to 
the service-connected hearing loss, but is simply due to the 
fact that he has retired.  He has not presented any objective 
evidence to show that the hearing impairment ever prevented 
him from completing his job tasks, nor has he presented any 
evidence that he lost time from work due to hearing loss.  In 
light of this, the Board concludes that any interference with 
employment due to the hearing loss does not rise to the 
degree that it would be considered "marked".  In summary, 
the Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

An initial rating higher than 10 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


